The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 11, 2020

                                2020COA93

No. 19CA0125, Guy, T v. Whitsitt — Administrative Law —
Colorado Sunshine Act — Open Meetings Law

     Under a provision in the Colorado Open Meetings Law,

sections 24-6-401 to -402, C.R.S. 2019, a local public body may

meet in closed, executive session if, among other things, it identifies

for the public the “particular matter[s]” upon which it is to meet “in

as much detail as possible without compromising the purpose for

which the executive session is authorized,” § 24-6-402(3)(a).

     In this case, a division of the court of appeals considers

whether the Town Council of Basalt complied with this provision by

notifying the public only (1) that during executive session it would

discuss “legal advice” and “personnel matters,” § 24-6-402(4)(f)(I);

and (2) of its statutory authority to discuss such matters.
     The division concludes that the Town Council did not comply

with the provision because it was possible to divulge some

information about the subject of the legal advice or personnel

matters discussed without compromising the purposes for which

the executive sessions were called. The Town Council’s failure to

notify the public of any detail beyond mere recitation of a statutorily

permitted topic violated the Colorado Open Meetings Law.
COLORADO COURT OF APPEALS                                       2020COA93


Court of Appeals No. 19CA0125
Eagle County District Court No. 16CV30322
Honorable Russell H. Granger, Judge


Theodore Guy,

Plaintiff-Appellant,

v.

Jacque Whitsitt, in her official capacity as a member of the Town Council and
Mayor of the Town of Basalt, Colorado; Town Council of the Town of Basalt,
Colorado, a home rule municipality; and Pam Schilling, in her official capacity
as the Town Clerk and the Records Custodian for the Public Records of the
Town of Basalt, Colorado,

Defendants-Appellees.


       JUDGMENT REVERSED IN PART, APPEAL DISMISSED IN PART,
              AND CASE REMANDED WITH DIRECTIONS

                                  DIVISION I
                          Opinion by JUDGE DAILEY
                        Harris and Johnson, JJ., concur

                          Announced June 11, 2020


Azizpour Donnelly, LLC, Katayoun A. Donnelly, Denver, Colorado; Killmer,
Lane & Newman, LLP, Thomas D. Kelley, Denver, Colorado; Ballard Spahr,
LLP, Steven D. Zansberg, Denver, Colorado, for Plaintiff-Appellant

Law Office of Steven J. Dawes, LLC, Steven J. Dawes, Denver, Colorado, for
Defendants-Appellees
¶1    In this action to enforce the Colorado Open Meetings Law

 (COML), sections 24-6-401 to -402, C.R.S. 2019, plaintiff, Theodore

 Guy, appeals that part of the district court’s judgment entered in

 favor of defendants, Jacque Whitsett, in her official capacity as a

 member of the Town Council and Mayor of the Town of Basalt; the

 Town Council of the Town of Basalt, Colorado, a home rule

 municipality; and Pam Schilling, in her official capacity as Town

 Clerk and Records Custodian for the public records of the Town of

 Basalt, Colorado (collectively, the Town Council). Guy also appeals

 the district court’s order on attorney fees.

¶2    We reverse the judgment in part, dismiss part of the appeal,

 and remand for further proceedings.

                            I.    Background

¶3    During four public meetings in 2016, the Town Council went

 into executive session to discuss a combination of four statutorily

 permissible topics: (1) the purchase, acquisition, lease, transfer, or

 sale of property interests (property interests); (2) receiving legal

 advice on specific legal questions (legal advice); (3) determining

 positions relative to matters that are or may become subject to




                                     1
 negotiations (negotiations); and (4) personnel matters. See § 24-6-

 402(4)(a), (b), (e), (f), C.R.S. 2019.

¶4    In its public announcement of what would be discussed in

 executive session, the Town Council mentioned only that it would

 discuss property interests, legal advice, negotiations, and personnel

 matters, and cited the statutory provisions related thereto. No

 information was provided about what property interests, legal

 advice, negotiations, or personnel matters would be discussed.1

¶5    Guy (1) asserted, in a letter, that under COML the Town

 Council had to identify with some degree of particularity the

 matters to be discussed in executive sessions and (2) requested,

 under Colorado’s Open Records Act (CORA), sections 24-72-201



 1For example, for one of the announced executive sessions, the
 Town Council meeting agenda stated verbatim:

     1. The purchase, acquisition, lease, transfer or sale of
        property interests in accordance with C.R.S. 24-6-
        402(4)(a).
     2. A conference with the Town’s attorney for the purpose of
        receiving legal advice on specific legal questions in
        accordance with C.R.S. 24-6-402(4)(b);
     3. Determining positions relative to matters that are or may
        become subject to negotiations in accordance with
        C.R.S. 24-6-402(4)(e).
     4. Personnel matters in accordance with C.R.S. 24-6-402(4)(f).

                                          2
 to -206, C.R.S. 2019, records of the executive sessions. The Town

 Council disagreed with Guy’s assertion and denied Guy’s requests

 for records either because no records existed, or, if they did, the

 records were “confidential, privileged, not a public record, and not

 subject to disclosure.”

¶6     Guy instituted the present action by filing a combined (1)

 application for an order under section 24-72-204(5)(a), C.R.S. 2019,

 requiring the Town Council to show cause why records of the four

 executive sessions should not be disclosed; and (2) a complaint

 under section 24-6-402(8) for, as pertinent here, a declaration that

 the Town Council had violated COML’s notice requirement with

 respect to all four executive sessions. In his pleadings, Guy alleged

 that the Town Council had failed to identify, as required by section

 24-6-402(4), “particular matters in as much detail as possible

 without compromising the purpose for which the executive session

 is authorized . . . .”

¶7     At a show cause hearing, the Town Council’s attorney

 confirmed that, in announcing executive sessions, the Town

 Council’s practice was to recite only the statutorily permissible

 purposes for such sessions and “nothing more.”


                                    3
¶8    The Town Council’s attorney also testified that a “form” used

 by the custodian to announce the executive sessions contains a

 blank space to write in details regarding the “particular matter to be

 discussed.”2 For the four executive sessions at issue in this case,

 the space in the form was left blank.

¶9    Following the hearing, the district court issued a written order.

 In that order, the district court determined that (1) from its review

 of the executive sessions’ recordings, no impermissible topics were

 discussed; (2) pursuant to section 24-6-402(d.5)(II)(B), those parts

 of the sessions pertaining to legal advice were not recorded; (3) the

 “personnel matters” discussed during those sessions concerned the

 Town’s then-acting Town Manager, Michael Scanlon;3 (4) section

 24-6-402(4) had to be interpreted as applying a “reasonableness



 2The line on the form says, “2. ‘The particular matter to be
 discussed is _________________________.’”

 3 Scanlon intervened in the case and filed an affidavit (1) asserting a
 “privacy interest” in the records of the personnel matters discussed
 during the executive sessions and (2) not consenting to the release
 of any of those records “that include discussion or reference to of
 [sic] any of the following related to me: employment information;
 educational information; performance evaluations; reasons for
 separation; medical information; background check information;
 personal history; financial information; or disciplinary records.”

                                    4
 standard” in identifying “particular matters in as much detail as

 possible” (emphasis added), because hindsight “could always find

 some ‘possible’ way to further identify [a] particular matter”; (5)

 there were no “special circumstances that prohibited the Town

 [Council] from making a more detailed description” of the

 “negotiations” and “property issues” (that is, there were no “specific

 market concerns or other matters that would reasonably prevent

 the Town [Council] from at least identifying what the property and

 negotiations were”); but (6) the Town Council did not have to

 provide any detail in announcing that “legal advice” and “personnel

 matters” would be discussed in executive session because of the

 nature of the attorney-client privilege and Scanlon’s privacy

 interests.4

¶ 10   Guy now appeals.




 4 Subsequently, the district court ruled in Guy’s favor on a claim
 that he was entitled under Colorado’s Open Records Act, sections
 24-72-201 to -206, C.R.S. 2019, to have access to specific text
 messages and emails between Town Council members about Town
 business. Because Guy succeeded on this claim, however, it is not
 a subject of this appeal.

                                    5
         II.    The Town Council Did Not Comply with the COML

¶ 11   Guy contends that the district court erred in ruling that the

 Town Council did not have to announce any “particular matter to

 be discussed” in executive session beyond merely mentioning the

 statutorily permissible topics of legal advice and personnel matters.

 We agree.

¶ 12   In analyzing the issue before us, we are not called on to review

 any findings of fact by the district court because the material facts

 in this case are undisputed. Instead, we are called on to review the

 district court’s application of the COML, which involves a question

 of law subject to de novo review. Ledroit Law v. Kim, 2015 COA
114, ¶ 47.

¶ 13   Section 24-6-402 provides that, generally speaking, meetings

 of public officials to discuss or take formal action on public

 business must be open to the public. § 24-6-402(1), (2). It does,

 however, allow “members of a local public body” to discuss several

 topics (or “matters”) in executive session closed to the public:

               The members of a local public body subject to
               this part 4, upon the announcement by the local
               public body to the public of the topic for
               discussion in the executive session, including
               specific citation to this subsection (4)


                                      6
            authorizing the body to meet in an executive
            session and identification of the particular
            matter to be discussed in as much detail as
            possible without compromising the purpose for
            which the executive session is authorized, and
            the affirmative vote of two-thirds of the
            quorum present, after such announcement,
            may hold an executive session only at a
            regular or special meeting and for the sole
            purpose of considering any of the following
            matters . . . : [listing a number of topics].

 § 24-6-402(4) (emphases added).5

¶ 14   The issue in this case is whether, by merely mentioning the

 “particular matter[s]” of legal advice and personnel matters,

 accompanied by references to their respective statutory provisions,

 the Town Council complied with the statutory directive to identify

 “particular matter[s]” “in as much detail as possible without

 compromising the purpose for which the executive session is

 authorized.” Id.6


 5 Strict adherence to the procedure is important because “[i]f an
 executive session is not convened properly, then the meeting and
 the recorded minutes are open to the public.” Gumina v. City of
 Sterling, 119 P.3d 527, 531 (Colo. App. 2004).

 6 This portion of the statute was added in 2001, see Ch. 286, sec. 2,
 § 24-6-402, 2001 Colo. Sess. Laws 1072-73, presumably to address
 a need for further explanation of the purposes for which executive
 sessions are convened. See, e.g., Estate of Brookoff v. Clark, 2018


                                    7
¶ 15   In effect, the district court construed section 24-6-402(4) to

 require identification of a “particular matter” “in as much detail as

 reasonably possible without compromising the purpose for which

 the executive session is authorized.”

¶ 16   We need not decide whether the district court erred in

 interpreting the statute in this manner. Guy does not attack the

 sufficiency of information provided so much as he does the Town

 Council’s failure to provide any information beyond the mere

 mention of generic statutory categories of legal advice and

 personnel matters.

¶ 17   As we read the court’s order, it upheld the Town Council’s

 bare-bones notice for legal advice and personnel matters because,

 in its view, the very nature of the topics precluded the disclosure of

 any more information. That is, divulging any more information

 about those topics would (in the language of the statute)




 CO 80, ¶ 6 (“When we interpret a statute that has been amended,
 we presume the statutory amendment reflects the legislature’s
 intent to change the law.”); Peoples v. Indus. Claim Appeals Office,
 2019 COA 158, ¶ 23 (“[W]e do not presume that the legislature used
 language idly . . . .” (quoting Lombard v. Colo. Outdoor Educ. Ctr.,
 Inc., 187 P.3d 565, 571 (Colo. 2008))).

                                    8
 “compromis[e] the purpose[s] for which the executive session [was]

 authorized.” § 24-6-402(3).

¶ 18   In our view, the district court misapplied the statute. We

 address separately each of the subjects upon which the court found

 no further information was necessary to provide to the public.

                            A.    Legal Advice

¶ 19   As previously noted, the district court determined that the

 Town Council did not need to divulge any information besides

 announcing that an executive session has been called to discuss

 legal advice. The court reached that determination after

 considering the purposes served by, and the scope of, the

 attorney-client privilege. It is the court’s perceived scope of the

 privilege that, in our view, lies at the heart of the court’s ruling:

 because “[t]he attorney-client privilege may extend to the subject

 matter itself as well as to the details,” “further information was not

 required[.]”7




 7 The court reasoned that because the attorney-client privilege can
 be waived by the voluntary disclosure of information to a third
 party, “providing additional detail about those confidential
 discussions [in executive session] carried the risk of an assertion
 that confidentiality had been waived.”

                                     9
¶ 20   The district court was mistaken. The common law

 attorney-client privilege codified at section 13-90-107(1)(b), C.R.S.

 2019, “extends only to confidential matters communicated by or to

 the client in the course of gaining counsel, advice, or direction with

 respect to the client’s rights or obligations,” Law Offices of Bernard

 D. Morley, P.C. v. MacFarlane, 647 P.2d 1215, 1220 (Colo. 1982). It

 “does not protect any underlying and otherwise unprivileged facts

 that are incorporated into a client’s communication to [or with] his

 attorney[.]” Gordon v. Boyles, 9 P.3d 1106, 1123 (Colo. 2000); id. at

 1124 (The attorney-client privilege does not “encompass otherwise

 unprivileged facts disclosed in attorney-client relations, and

 unprivileged facts cannot become privileged merely by incorporation

 into a communication with an attorney.”).

¶ 21   Of more significance here, the privilege ordinarily does not

 encompass information about the subject matter of an

 attorney-client communication:

            [m]erely disclosing the fact that there were
            communications or that certain subjects were
            discussed, however, does not constitute a . . .
            disclosure [waiving the privilege]. The
            disclosure must be of confidential portions of
            the privileged communications. This does not
            include the fact of the communication, the


                                   10
          identity of the attorney, the subject discussed,
          and details of the meetings, which are not
          protected by the privilege.

Roberts v. Legacy Meridian Park Hosp. Inc., 97 F. Supp. 3d 1245,

1252-53 (D. Or. 2015) (quoting 2 Paul R. Rice, Attorney-Client

Privilege in the United States § 9:30 at 153-56 (2014)); see also

United States v. O’Malley, 786 F.2d 786, 794 (7th Cir. 1986) (“[A]

client does not waive his attorney-client privilege ‘merely by

disclosing a subject which he had discussed with his attorney’. In

order to waive the privilege, the client must disclose the

communication with the attorney itself.”) (citation omitted); Motorola

Sols., Inc. v. Hytera Commc’ns Corp., No. 17 C 1973, 2019 WL
2774126, at *2 (N.D. Ill. July 2, 2019) (unpublished opinion)

(“Courts have consistently held that the facts surrounding

attorney-client communications, including the fact that they

occurred, their dates, topics and subject matter are discoverable

and not privileged.”); GFI Secs. LLC v. Labandeira, No. 01 CIV.

00793, 2002 WL 460059, at *7 (S.D.N.Y. Mar. 26, 2002)

(unpublished opinion) (“The attorney-client privilege is not waived if

merely the fact of the communication is disclosed, the substance of

the communication is not at issue, and there is no prejudice to the


                                  11
 opposing party. The substance of privileged communications is

 protected while the fact that they may have occurred is not.”); C.J.

 Calamia Constr. Co. v. Ardco/Traverse Lift Co., No. CIV.A. 97-2770,

 1998 WL 395130, at *3 (E.D. La. July 14, 1998) (unpublished

 opinion) (“[T]he attorney-client privilege attaches to the substance of

 the communications exchanged; mere inquiry into the subject

 matter of the communications is not precluded.”). But see United

 States v. Aronoff, 466 F. Supp. 855, 861 (S.D.N.Y. 1979) (“[T]he

 privilege ordinarily protects a client from having to disclose even the

 subject matter of his confidential communications with his

 attorney.”).

¶ 22   That the subject matter of an attorney-client communication is

 ordinarily not privileged information is evident from, among other

 things, how it is treated under the Freedom of Information Act

 (FOIA), 5 U.S.C. § 552(a)(4)(B) (2018), the federal counterpart of

 CORA.8


 8 Though not identical, CORA and FOIA share the same purpose.
 “[T]hough our statutory language differs, the intent is the same: an
 agency cannot improperly withhold agency records, and if it does
 so, the courts are empowered to remedy the situation.” Wick
 Commc’ns Co. v. Montrose Cty. Bd. of Cty. Comm’rs, 81 P.3d 360,


                                   12
¶ 23   FOIA and CORA exempt from public disclosure matters

 encompassed in a number of evidentiary privileges, including as

 pertinent here, the attorney-client privilege. City of Colorado

 Springs v. White, 967 P.2d 1042, 1056 (Colo. 1998); see also § 24-

 72-204(1)(a) (recognizing records are not authorized for disclosure if

 “such inspection would be contrary to any state statute” and the

 attorney-client privilege is codified in state statute).

¶ 24   Under FOIA, when a public entity wishes to prevent the

 disclosure of requested public records, the public entity “must

 submit an affidavit ‘identifying the documents withheld, the FOIA

 exemptions claimed, and a particularized explanation of why each

 document falls within the claimed exemption.’” Burton v. Wolf, 803

 F. App’x 120, 122 (9th Cir. 2020) (quoting Lahr v. Nat’l Transp.

 Safety Bd., 569 F.3d 964, 989 (9th Cir. 2009)). The affidavit is

 called a Vaughn index, named for the decision which first imposed




 363 (Colo. 2003) (adopting for CORA the test from FOIA whether the
 public entity improperly withheld a public record, because FOIA is
 consistent with CORA’s goals).


                                     13
 the requirement. See Vaughn v. Rosen, 484 F.2d 820, 826 (D.C.

 Cir. 1973).9

¶ 25   A Vaughn index (1) requires, among other things, a specific

 and detailed assertion of a privilege, although the index need not be

 so detailed that it compromises the purposes served by the

 privilege;10 and (2) should provide a specific description of each

 document claimed to be privileged where, typically, the description

 should provide each document’s author, recipient, and subject

 matter. White, 967 P.2d at 1053-54; cf. Rein v. U.S. Patent &

 Trademark Office, 553 F.3d 353, 369 (4th Cir. 2009) (“Without

 revealing any facts about the documents’ contents, the Agencies

 have merely asserted their conclusion that the document is exempt,

 employing general language associated with the deliberative process

 privilege.”); Campaign for Responsible Transplantation v. U.S. Food &



 9 “A Vaughn index is the FOIA equivalent of a [C.R.C.P. 26(b)(5)(A)
 litigation] privilege log.” Rocky Mountain Wild v. U.S. Bureau of Land
 Mgmt., No. 18-CV-0314-WJM-STV, 2020 WL 1333087, at *6 (D.
 Colo. Mar. 23, 2020).

 10This requirement is substantially identical to the COML, which
 requires a description of the particular matter “in as much detail as
 possible without compromising the purpose for which the executive
 session is authorized.” § 24-6-402(3)(a), C.R.S. 2019.

                                   14
 Drug Admin., 219 F. Supp. 2d 106, 112 (D.D.C. 2002) (Short

 descriptions that “only provide a vague hint at the possible

 contents,” such as “Internal Memo RE: Xeno,” are insufficient.).

¶ 26   A proper Vaughn index regarding attorney-client privilege

 typically includes the author’s name, the recipient’s name, and

 some description of the topic. See, e.g., Leopold v. U.S. Dep’t of

 Justice, 411 F. Supp. 3d 1094, 1104 (C.D. Cal. 2019) (for emails

 sent to receive legal advice, disclosure of subject and participants

 and relating to testimony given by specific Federal Bureau of

 Investigation employees before congressional committees for

 distinct purposes is sufficient); Rocky Mountain Wild, Inc. v. U.S.

 Forest Serv., 138 F. Supp. 3d 1216, 1224-25 (D. Colo. 2015)

 (Descriptions such as “legal sufficiency review,” “confidential factual

 and legal information,” and “legal and policy advice” are “conclusory

 statements which do nothing more than recite the legal standard

 [and] fail to demonstrate a logical basis” for the claim of

 attorney-client privilege and “fail to provide sufficient detail[.]”); All.

 of Californians for Cmty. Empowerment v. Fed. Hous. Fin. Agency,

 No. 13-CV-05618, 2014 WL 12567153, at *1 (N.D. Cal. Sept. 4,

 2014) (remanding for the party to supply an adequate Vaughn index


                                      15
 and “sufficiently detailed declarations” where the index contained

 entries that merely recite the elements of a claimed exemption, i.e.,

 “[t]his document is being withheld in its entirety pursuant to

 exemption (b)(5), containing deliberative process and attorney-client

 material”); Carter, Fullerton & Hayes LLC v. Fed. Trade Comm’n, 520
F. Supp. 2d 134, 142 (D.D.C. 2007) (describing “Internal memo

 between staff attorneys of OPP deliberating/discussing whether to

 make recommendations to the Commission concerning the filing of

 an amicus brief” was appropriate).

¶ 27   Based on the reasoning in the above-mentioned authorities,

 we conclude that (1) it was possible (even reasonably possible) to

 describe at least the “subject matter” of what was to be discussed

 without waiving the attorney-client privilege, and, consequently, (2)

 the Town Council’s failure to provide any information beyond the

 statutory citation authorizing an executive session for “legal advice”

 did not comply with the statutory requirement of identifying “a

 particular matter in as much detail as possible without




                                   16
 compromising the purpose for which an executive session was

 called.”11 The district court erred in concluding otherwise. 12

                        B.    Personnel Matters

¶ 28   The district court determined that the Town Council could not

 identify with any more particularity the personnel matters to be

 discussed during the executive sessions because of the privacy

 interests of the Town Manager (Scanlon):




 11 Indeed, as Guy points out in his opening brief, the Town Council
 subsequently started announcing the subjects of “legal advice” that
 would be discussed in executive session. See, e.g., Basalt Town
 Council, Special Meeting Minutes 3 (Sept. 6, 2016),
 https://perma.cc/6AUD-AP7B (announcing that legal advice would
 concern “1) An August 25, 2016 Open Records Act request from Ted
 Guy and others; and 2) Mike Scanlon’[s] employment and his
 employment agreement”); Basalt Town Council, Meeting Minutes 4
 (Oct. 18, 2016), https://perma.cc/CG6A-2SFQ (announcing that
 legal advice would concern “the Eagle County District Court Case
 Guy v. Whitsitt”). These are undisputed matters of public record,
 and, as such, we may take judicial notice of them. See Peña v. Am.
 Family Mut. Ins. Co., 2018 COA 56, ¶ 14 (recognizing that a court
 may take judicial notice of public records).

 12 Our conclusion is based on the principle that “ordinarily” the
 subject matter of an attorney-client communication is not
 privileged information. To say that something is not “ordinarily’
 privileged, however, does not mean that it could never be privileged.
 We can conceive of extraordinary situations in which a colorable
 claim of privilege could be made regarding the very fact of a
 person’s consultation with an attorney. This, however, is not one of
 them.

                                   17
Had the Town Council given more detail about
the purpose of the discussion of the “personnel
matters”, i.e., the performance or continued
employment of Mr. Scanlon, the Town Council
may have violated Mr. Scanlon’s privacy rights
and breached the terms of his Employment
Agreement. Evidence was presented that Mr.
Scanlon has asserted a claim of retaliation for
a recent announcement of an executive session
involving his current employment. Thus, a
more specific identification of the purpose of
the executive session to discuss Mr. Scanlon’s
performance or continued employment would
not be reasonable or possible in accordance
with the statute because it would have
compromised the purpose of the executive
session.

....

[D]isclosing Mr. Scanlon’s employment or
performance of [sic] the subject of the
executive session exposed the Town to the risk
that Mr. Scanlon would contend that his right
to privacy would be compromised and that it
would be a violation of his Employment
Agreement. . . .

In conclusion, this Court finds and rules that
due to the specific facts in this case including
the contractual provisions, Mr. Scanlon’s
objection to any public disclosure of his
personnel issues, prior notice to Mr. Scanlon,
and the identification that was provided, the
provisions of COML were met and the
executive sessions regarding Mr. Scanlon were
properly convened. The Court also finds that
given Mr. Scanlon’s particular sensitivity and
strong objections to any public disclosure, this


                       18
            Court’s ruling would be the same even if there
            was not a contract between the Town and Mr.
            Scanlon.

¶ 29   We disagree with the conclusions reached by the district court.

 Driving our decision is the recognition that, as a public employee,

 Scanlon has a narrower expectation of privacy than other

 citizens, Denver Publ’g Co. v. Univ. of Colo., 812 P.2d 682, 685 (Colo.

 App. 1990), and the public has an interest in knowing employee

 compensation, and, in certain instances, employee work

 performance. Indeed, CORA affords Scanlon only a narrow privacy

 interest regarding his employment, i.e., in his “personnel file.” See

 § 24-72-204(3)(a)(II)(A) (denying, generally, the right of the public to

 access “personnel files”).13 It does not, however, protect from

 disclosure “any employment contract or any information regarding




 13 “‘Personnel files’ means and includes home addresses, telephone
 numbers, financial information, a disclosure of an intimate
 relationship filed in accordance with the policies of the general
 assembly, [and] other information maintained because of the
 employer-employee relationship . . . .” § 24-72-202(4.5), C.R.S.
 2019. “[T]he general term of ‘other information maintained because
 of the employer-employee relationship’ only applies to those things
 which are of the same general kind or class as personal
 demographic information.” Jefferson Cty. Educ. Ass’n v. Jefferson
 Cty. Sch. Dist. R–1, 2016 COA 10, ¶ 20.


                                    19
 amounts paid or benefits provided under any settlement agreement

 pursuant to the provisions of article 19 of this title,” § 24-72-

 204(3)(a)(II)(B), or “applications of past or current employees,

 employment agreements, any amount paid or benefit provided

 incident to termination of employment, performance ratings, final

 sabbatical reports required under section 23-5-123, or any

 compensation, including expense allowances and benefits, paid to

 employees by the state, its agencies, institutions, or political

 subdivisions,” § 24-72-202(4.5), C.R.S. 2019; see also, e.g.,

 Jefferson Cty. Educ. Ass’n v. Jefferson Cty. Sch. Dist. R–1, 2016 COA
10, ¶ 21 (holding that teachers’ sick-leave records are not protected

 by CORA).

¶ 30   From these principles, it follows that Scanlon did not have a

 privacy interest in his employment contract or certain aspects, at

 least, of his conduct as a public employee with the Town. See, e.g.,

 Denver Publ’g Co., 812 P.2d at 684 (A settlement agreement is not

 protected by CORA: “in light of the clear intent of the Open Records

 Act, it is unreasonable for the defendants to have assumed they

 could restrict access to the terms of employment between a public




                                    20
 institution and those it hires merely by placing such documents in

 a personnel file.”).

¶ 31   Nonetheless, the Town Council asserts that, under the terms

 of its contract with Scanlon, the Town risked being sued if it

 provided the public any notice about anything related to Scanlon’s

 employment. The simple answer to this, however, is that the Town

 may not, by contract, evade its statutory obligations. Cf. Cummings

 v. Arapahoe Cty. Sheriff’s Dep’t, 2018 COA 136, ¶ 43 (contracts that

 abrogate statutory requirements violate public policy and are

 unenforceable). The Town’s desire to limit its exposure to a possible

 legal action by Scanlon did not, in our view, justify negating the

 public’s right to know the subject of what its officials would be

 discussing in secret.

¶ 32   For these reasons, we conclude that the Town’s

 announcement should at least have notified the public that the

 personnel matters that would be discussed in executive session

 concerned Scanlon. The court erred in concluding otherwise.

                             C.    Remedy

¶ 33   Because the Town Council did not comply with COML’s notice

 requirements, Guy is entitled to the recordings and minutes of the


                                   21
 executive session (to the extent they exist) involving the matters not

 properly noticed. See Gumina v. City of Sterling, 119 P.3d 527, 530

 (Colo. App. 2004).

                           III.   Attorney Fees

¶ 34   Section 24-6-402(9)(b) says, “[i]n any action in which the court

 finds a violation of this section, the court shall award the citizen

 prevailing in such action costs and reasonable attorney fees.” The

 district court said that it would award Guy a reasonable amount of

 attorney fees only for that part of the case on which he had

 prevailed. But the court never determined an amount of fees,

 waiting to do so, as the parties requested, until this appeal was

 concluded. Because no amount of attorney fees has yet been

 awarded, there is no “final” appealable order with respect thereto.

 Williams v. Dep’t of Pub. Safety, 2015 COA 180, ¶ 114.

 Consequently, that part of Guy’s appeal concerning the district

 court’s attorney fees order is dismissed.14




 14In any future proceeding, of course, Guy can point out to the
 district court that he has now prevailed on other aspects of his case
 as well.


                                    22
¶ 35   Guy has also requested — and is entitled to — an award of

 appellate costs under C.A.R. 39 and attorney fees under C.A.R. 39.1

 and section 24-6-402(9)(b).15 We therefore remand the case to the

 district court to award Guy his costs and a reasonable amount of

 attorney fees incurred on appeal.

                IV.   Reassignment to a Different Judge

¶ 36   Finally, we note that Guy requests that we order further

 proceedings in this case be conducted by a different judge because

 the judge here purportedly “repeatedly evinced its disdain for

 citizens, like Mr. Guy, who invoke the courts’ authority to compel

 public bodies to adhere to the law.”

¶ 37   This is an “extraordinary request,” which should be granted

 only when “there is proof of personal bias or under extreme




 15 Contrary to the Town Council’s assertion, Guy’s success on his
 claims should not be ignored or discounted because he cited, in his
 briefs, an unpublished opinion from this court and unpublished
 decisions from other courts. In the first instance, the unpublished
 decision from this court was first permissibly cited for its
 persuasive value in the district court. See Patterson v. James, 2018
COA 173, ¶¶ 38-43. In the second instance, divisions of this court
 regularly cite with approval unpublished decisions from other
 jurisdictions. See, e.g., People v. Sharp, 2019 COA 133, ¶ 36 n.7;
 Gagne v. Gagne, 2019 COA 42, ¶¶ 20, 36; People v. Garrison, 2017
COA 107, ¶¶ 50, 53.

                                     23
 circumstances.” United States v. Aragon, 922 F.3d 1102, 1113

 (10th Cir. 2019) (quoting Mitchell v. Maynard, 80 F.3d 1433, 1448

 (10th Cir. 1996)).

¶ 38   There is, in our view, no indication that the judge harbored

 any personal bias against Guy or his counsel. Nor did the judge fail

 to treat Guy’s claims seriously or dispose of them in an arbitrary

 manner. Admittedly, the judge was skeptical about the overall

 value of Guy’s lawsuit, saying in the order that

          “[T]he value to the public of the required highly technical

            application of the law is de minimis in this case. This is a

            hyper technical ruling that places form over substance

            but one that is required by Colorado law.”

          “The Plaintiff stated multiple times that this was not a

            case about bad faith but rather a case requiring strict

            compliance with the statute – regardless of the practical

            value to the public. The Court notes the philosophical

            public value the case creates, but the Court also notes




                                   24
            that in reality this case will more likely cause more harm

            to the public than good.”16

¶ 39   But the court’s comments must be viewed in context. The

 court had found that

          “[i]t is beyond question that each of the executive

            sessions was held for a proper purpose”;

          Guy had not succeeded on claims that the notice of legal

            advice and personnel matters was deficient; and

          “there may be considerable dispute regarding the

            reasonable amount of attorney fees that should be

            awarded. It is possible or even likely, that the cost of

            litigating the reasonableness of fees will be greater than

            the fees themselves.”

¶ 40   Given the context in which the court made its comments, we

 do not perceive an attitude of “disdain” towards those who attempt

 to enforce the COML. The court’s comments about the relative



 16 The court had also commented during a hearing that (1) “at least
 as I read the statute, it was not the legislative intent to create a
 statute that would create an income stream for attorneys”; and (2)
 “[Y]ou can take it up with the Court of Appeals” [to tell me that you
 can] litigate for the sake of litigation to enrich attorneys . . . .”

                                    25
 value of the case, philosophically and practically, were made

 against the backdrop of only limited success by Guy and the

 prospect of a hefty attorney fees request to be paid from the public

 till.

¶ 41     But things have changed. With Guy’s success on appeal on

 other issues, the district court should be under no

 misapprehension about the value of his lawsuit.

¶ 42     All things considered, we have no reason to believe that (1) on

 remand, the judge would have substantial difficulty in casting aside

 his erroneous, previously expressed views; or (2) reassigning the

 case to a different judge is necessary to preserve the appearance of

 fairness. See Aragon, 922 F.3d at 1113 (listing such considerations

 in the decision to reassign a matter to a different judge).

 Consequently, we deny Guy’s request for reassignment to a different

 judge on remand. See In re Kellogg Brown & Root, Inc., 756 F.3d
754, 763-64 (D.C. Cir. 2014) (“[W]e will reassign a case only in the

 exceedingly rare circumstance that a district judge’s conduct is ‘so

 extreme as to display clear inability to render fair judgment.’”

 (quoting Liteky v. United States, 510 U.S. 540, 551 (1994))).




                                     26
                            V.    Disposition

¶ 43   We reverse the portions of the district court’s judgment

 determining that the Town Council did not violate COML’s notice

 requirements for legal advice and personnel matters; dismiss the

 portion of Guy’s appeal related to district court’s attorney fee order;

 and remand to the district court with instructions to enter

 judgment for Guy on the parts of the judgment mentioned above

 and to award Guy his costs and reasonable attorney fees incurred

 on appeal.

       JUDGE HARRIS and JUDGE JOHNSON concur.




                                   27